Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
This action is responsive to RCE filed on 4/5/2022.
Claims 1-20 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Allowable Subject Matter
Claims 1-20 respectively are allowed and renumbered as claims 1-20 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “obtaining, by a device classification service, telemetry data captured by one or more intermediate network nodes for a plurality of devices in a network; repeatedly assigning, by the device classification service, the devices to device clusters by applying clustering to the obtained telemetry data; determining, by the device classification service, a measure of stability loss associated with the cluster assignments, wherein the measure of stability loss is based in part on whether a device is repeatedly assigned to the same device cluster; determining, by the device classification service and based on the measure of stability loss, that the cluster assignments have stabilized; and obtaining, by the device classification service, device type labels for the device clusters, after determining that the cluster assignments have stabilized when a number or percentage of devices repeatedly assigned to the same device cluster exceeds a threshold during the assigning of the devices to the device clusters.”
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453